IN THE SUPREME COURT OF PENNSYLVANIA


IN RE:                                  :                     NO. 669
                                        :
ORDER AMENDING RULES 1120, 1210, :                            SUPREME COURT RULES
1240, 1242, 1330, 1408, 1409, 1512,     :
1514, 1515, 1608, 1609, 1610, 1611, AND :                     DOCKET
1635 AND ADOPTING NEW RULE 1149 :
OF THE RULES OF JUVENILE COURT :
PROCEDURE


                                                ORDER


PER CURIAM

       AND NOW, this 13th day of July, 2015, upon the recommendation of the Juvenile
Court Procedural Rules Committee; the proposal having been published for public
comment before adoption at 43 Pa.B. 6492 (November 2, 2013), in the Atlantic Reporter
(Third Series Advance Sheets, Vol. 77, No. 3, December 6, 2013), and on the Supreme
Court’s web-page, and an Explanatory Report to be published with this ORDER:

       IT IS ORDERED pursuant to Article V, Section 10 of the Constitution of
Pennsylvania that the modifications to Rules 1120, 1210, 1240, 1242, 1330, 1408, 1409,
1512, 1514, 1515, 1608, 1609, 1610, 1611, and 1635 and the adoption of new Rule 1149
of the Rules of Juvenile Court Procedure are approved in the attached form.

       This ORDER shall be processed in accordance with Pa.R.J.A. No. 103(b), and shall
be effective October 1, 2015.


Additions to the rule are shown in bold and are underlined.
Deletions from the rule are shown in bold and brackets.